Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 1 of 20


                                                                         PG
                                                              FILED BY:_--...""-0.C.

                                                                   FEB 2 4 2020
                                 IN THE                             ANGELA E. NOBLE
                                                                   CLERK U.S DIST CT
                      UNITED STATES DISTRICT COURT                 S. D. OF FLA. - MIAMI
                  FOR THE SOUTHERN DISTRICT OF FLORIDA
                             MIAMI DIVISION


UNITED STATES OF AMERICA,              )

   Plaintiff,                          )

  v.                                   )    Criminal Case No: 1:99-06153-013:
RAMIRO VANOY - RAMIREZ,                )

  Defendant,                           )



                  MOTION TO REDUCE SENTENCE PURSUANT TO
            18 U.S.C. §§ 3582(c)(1)(A) and 18 U.S.C. 4205(g):



  Comes Now, Ramiro Vanoy-Ramirez, (hereinafter Defendant), proceed-

ing by way of pro-se representation, hereby respectfully submits
this motion to Reduce Sentence Pursuant to 18 U.S.C.          §§ 3582(c)(1)
(A) and 18 U.S.C. 4205(g), regarding the Compassionate Release/ Re-
duction in Sentence statute(s) as stated in addition to the First
Step Act.
                                 BACKGROUND:

   Defendant is a Columbian National, (with relatives in the United
States); and waived his extradition to the United States to come
here and face charges that the United States had lodged against him
in his home Country of Columbia.




                                    (-1-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 2 of 20




  Dt::fendant was charged with U.S.C. 21:963 "Conspiracy to Import

five Kilograms or More of Cocaine". Defendant pleaded guilty, and

accepted responsibility. He was sentenced on 10/09/2008 in this

Court, by his Honorable Judge K. Michael Moore to a term of 293

months, with a term of five years of Supervised release. Defen-

dant is currently incarcerated in the Federal Correctional Institu-

tion located in Pekin,     Illinois.

                              LEGAL STANDARD:

  In accordance with 18 U.S.C. §§ 3582(c)(l)(A) and 18 U.S.C. 4205(g);

Defendant submits this motion primarily under the provisions of the

the terms of (b) "Elderly Inmates with medical Conditions, as well

as the "extraordinary & Compelling Reasons "catch-all" provision

within the definition of the New First Step Act.

  "A motion for a modification of a sentence will be made to the

sentencing court only in particulary extraordinary or compelling

circumstances, that could not reasonably have been forseen by the

court at the time of sentencing."

  Federal Law provides that a Court can reduce a term of imprison-

ment in certain cases. This is found in Title 18 of the United

States Code, section 3582(c)(l), commonly known as the Compassionate

Release statute. The New First Step Act, gave inmates the right to

petition the courts directly for Compassionate Release. As a result,

the Compassionate Release statute currently reads;




                                    (-2-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 3 of 20




     (A) the court, upon motion of the Director of the Bureau of Pri-
sons or upon motion of the defendant after the defendant has fully

exhausted all administrative rights to appeal a failure of the Bur-

eau of Prisons to bring a motion on the defendant's behalf or the

lapse of 30 days from the receipt of such request by the Warden of

the defendant's facility, whichever is earlier, may reduce the term

of imprisonment (and may impose a term of probation or supervised

release with or without conditions that does not exceed the unserved

portion of the original term of imprisonment), after considering the

factors set forth in section§ 3553(a) to the extent that they are

applicable, if it finds that;

(i) extraordinary and compelling reasons warrant such a reduction;

or

(ii) the defendant is at least 70 years of age, has served at least

30 years in prison, pursuant to a sentence imposed under section

3559(c), for the offense or offenses for which the defendant is cur-

rently imprisoned, and a determination has been made by the Director

of the Bureau of Prisons that the defendant is not a danger to the

safety of any other person or the community as provided under sec-

tion 3142(g);

and that such a reduction is consistent with applicable policy state-

ments issued by the Sentencing Commission.

     Subsection (a)(l) reads that "extraordinary and compelling rea-

sons warrant such a reduction;" ... This subsection however, has not



                                     (-3-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 4 of 20




 .. been further defined or explained. This applicable sentencing

commission guideline USSG § 1B1.13, has not been updated to pro-

 vide any further guidance.

   The Courts have just been ruling that there is a "catch-all pro-

 vision providing that there can be an "extraordinary and compelling"

 reason other than medical, age or family. Thus, Judges have stated,

 that this allows a Court to consider Section 3553(a) factors, as well

 as criteria in the Sentencing Commission's policy statement.

   Again,   the Court's have determined that they now have a statute

 that has not defined or placed any limits on what "extraordinary and

 compelling reasons" might warrant such a reduction. citing Crowe v.

 United States, 430 F. Appx. 484,485 (6th Cir. 2011). Furthermore, the

 Court's have noted that, "The commentary describes certain circum-

 stances under which "extraordinary and compelling reasons" for a re-

 duction in sentence are deemed to exist, but the commentary does not

 suggest that the list is exclusive. Application Note 1(0), titled;

 "Other Reasons" is a catch-all provision, noting that the Director

 may determine "there exists in the defendant's case an extraordinary

 and compelling reason other than, or in combination with, the rea-

 sons described in subdivisions (A) through (C)." The Courts have

 also stated that others have concluded that the Commission's failure

 to amend USSG § 1B1 .13 does not preclude a Court from acting on

 motions using the application note 1(0) "catch-all provision."




                                     (-4-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 5 of 20




                                   ARGUMENT:


     In regards to the Federal Bureau of Prisons policy statement on

 "Elderly Inmates"       Section (b) Elderly Inmates with Medical Con-

 ditions. states as follows;

 Inmates who fit the following criteria:

*    Age 65 and older;
*    Suffer from chronic or serious medical conditions related to
     the aging process.
 *   Experiencing deteriorating mental or physical health that substant-
     ially diminishes their ability to function in a correctional faci-
     lity.
 *   Conventional treatment promises no substantial improvement to their
     mental or physical condition.
 *   Have served at least 50% of their sentence.

   Policy further states; "Additionally, for inmates in this category,
 the BOP should consider the following factors when evaluating the
 risk that an elderly inmate may reoffend":

 *   The age at which the inmate committed the current offense.
 *   Whether the inmate suffered from these medical conditions at the
     time the inmate committed the offense.
 *   Whether the inmate suffered from these medical conditions at the
     time of $entencing and whether the Presentence Investigation Re-
     port (PSR) mentions these conditions.

     The above are the listed conditions that the Federal Bureau of

 Prisons have listed in their Program Statement 5050.50 Sec. 4(b).

 On the following page, will be a Point by Point explanation of

 each of the criteria, that the defendant either meets or 'comes

 close to meeting' for the discretion of this Court.




                                     (-5-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 6 of 20




                        As Per The Previous Criteria:


*   Age 65 and Older:
    Defendant was 60 years old at the time of his sentencing. In March
    of 2020, Defendant will be 73 years old.

*   Suffers from chronic or serious medical condition related to the
    Aging Process:
    Defendant suffers from High Blood Pressure; Diabetes; Poor Blood
    Circulation; as well as Glaucoma. While some of these issues are
    being addressed by the Medical department in F.C.I. Pekin, it is
    a well known fact in the legal community, that the elderly (while
    incarcerated) do not in fact receive the attentive medical care
    that they would receive, in a Professional medical setting. His
    Glaucoma, is thus far being overlooked by the Bureau of Prisons,
    as it costs the B.O.P. to have inmate's procedures done, and at
    the Defendant's age, he is being passed over for those inmates
    that are younger. He is also having extreme trouble about receiving
    medication for both his High blood pressure, as well as his poor
    blood circulation.

*   Experiencing deteriorating mental or physical health that substanti-
    ally diminishes their ability to function in a correctional facility.
    Defendant has been incarcerated since August 16th, 2016. In combi-
    nation with his age of 73 years, Defendant is in a facility where
    he speaks no English. There are perhaps only three staff members
    here at F.C.I Pekin, Pekin, Illinois, that speak Spanish. That being
    Two Lieutenant's and One Case manager. Defendant is in fact experien-
    cing "deteriorating mental and Physical health," everyday. He has
    no family that is able to come to visit him, he is in a situation
    whereas the staff do not really "give a hoot" about his condition
    nor his current situation, medically, physically, or mentally.
    Defendant is just sitting in a penal institution watching the days
    go by, not only regretful for the choice he made, but missing his
    family and slowly dying physically and mentally day by day. Alone.
    Because of this, it affects the elderly, a lot stronger than those
    inmates that are younger. Since the fact that the Defendant is a
    Columbian National, he does not have a peer group to associate with,
    and the spanish speaking inmates that are incarcerated are primarily
    Mexican 'gang members' that the defendant does not wish to associate
    with.

*   Conventional treatment promises no substantial improvement to their
    mental or physical condition:
    For again, the reasons listed above, the F.C.I. Pekin medical dept.
    is notorius for thier inempt medical attention and procedures, of



                                     (-6-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 7 of 20




.. attentively attending to inmates, suffice to say, the elderly

inmates receive even less attention. However, the Bureau of Prisons

is currently underfire by outside activist groups because of this

outrageous behavior. The Court should duly note and take this into

consideration, that while the government may take a dim view of this

"opinion" it makes it no less true. The Defendant does have Diabetes,

and the "conventional treatment" that he does receives promises "no

substantial improvement" to this medical condition. Also, there is

not really any "conventional treatment" for the Defendant's mental

health, other than A) tranfer him to an area closer to his family,

whereas he may receive visits from said family to sharpen his mind,

or have compassion on Mr. Vanoy, and return him to his family, know-

ing that he has indeed served enough of his sentence that justice

has indeed been served.

*   Has served at least 50% of his sentence:
    Defendant was sentenced on 10/09/2008, to a term of 293 months.
He has accredited to his sentence jail credit from 08/16/2006 to
10/08/2008. The Federal Bureau of Prisons has Mr. Vanoys "Home Deten-
tion Eligibilty Date" scheduled for 12/05/2027; and his "Projected
Release date" scheduled for 06/05/2028. Defendant, as of todays date,
has indded served more than 50% of his sentence. As of todays date,
02/10/2020, Mr. Vanoy has served 13 years and 4 months, which the
Bureau of Prisons has calculated to be over 54%.

                  Extraordinary and Compelling Reasons:

    Mr. Vanoy respectfully asks this Court to consider whether or not

it actually considered that the sentence imposed upon him, was in



                                    (-7-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 8 of 20




fact a life sentence, in the terms of expecting Mr. Vanoy to spend
what would amount to, the rest of his natural life in prison, for
"agreeing to supply cocaince" when in essence, no cocaine was ever
supplied. See Sentencing Transcript: Pg. 5 of 8; lines 6, 7, & 8 ..

Mr. Vanoy would also plead with the Court to review what his attorney
told the Court, at the time of sentencing, See, Sentencing Trans-
cript Pg. 5 Lines, 21-25, and Pg. 6 Lines,1-4. They are as follows;

    21) Also, I would like to point out, Your Honor, that Mr. Vanoy
        contacted me some two years ago, before he had any idea he would be
        extradited to the United States.
    24) For the past two years I have been in contact with the
        Government negotiating and trying to find a way to have Mr. Vanoy
pg.6/1) come to this country and resolve his problems here. He did not try
        to avoid these charges but actively sought to be here. And is quite
     3) relieved that he is here and able to resolve his problems with the
          United States of America.

  While the Bureau of Prisons, (in their response to Mr. Vanoy's app-
lication for Compassionate Release states that, ... "While turning
yourself in to the Columbian authorities and waiving the extradition
process is cooperative, it does not conctitute extraordinary or com-
pelling. Based on the information provided, there were no extraordi-
nary circumstances which warrant consideration for Reduction in Sen-
tence."

  Mr. Vanoy disagrees with the Bureau's suave faire' attitude. If it
pleases the Court, Mr. Vanoy did not forsee spending the rest of his




                                      (-8-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 9 of 20




   in prison. Due to the violence in the Country of Columbia,

Mr. Vanoy has unfortunantly lost his son, Vladimir Vanoy Ramirez,

whom was killed in Bogota, Columbia, shortly after Mr. Vanoy turned

himself into the Columbian authorities. His son was 33 years old.

His son was shot and killed just four days after Mr. Vanoy turned

himself into the authoritites.

  Mr. Vanoy also lost his brother in that same year, (2008) in Mede-

llin, Columbia. His brother, Nelson Vanoy-Murillo was just 45 years

of age.

  Mr. Vanoy has experienced the loss of his family members, but yet,

did not fight the extradition to the United States, and in fact took

the enormous courageous step of turning himself into the authorities,

and as a result lost his son because of it.

  He has been a model inmate since his time of incarceration, seper-

ated from his family here in the United States, as well as abroad.

In fact, since the Court has placed Supervised release upon Mr. Vanoy

the United States Probation office, has indeed been to the family

of Mr. Vanoy,   (here in Miami) and has approved that this would suf-

fice as a release address, should the Court grant Mr. Vanoy Compass-

ionate Release and Order him detained here in the United States,

instead of being deported. See Probation Office Report,          (not within

the possession of Mr. Vanoy).




                                    (-9-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 10 of 20




                              RELIEF REQUESTED:

  Whereas, Mr. Vanoy has met the criteria of the Bureau of Prisons,

as far as 'jurist of reason' would determine. That he is 73 years

old; accepted responsibility for "the attempt" of procuring cocaine;

and considering that there was no cocaine actually procured; that he

is mentally deterioating, he respectfully asks this Court to show

Compassion in regards to his case.

  And, .. in the wisdom and compassion and mercy of the Court, should

it deem that in this case, justice has been served, he asks that he

either be deported to his home in Columbia, or, if it please the

Court, allow him to remain under Supervised release here in the home

of his son,   (Miami, Florida) until said time his Supervised Release

is finished before being deported to Columbia.

  Mr. Vanoy has shown his remorse for his criminal thinking 'conduct'

and humbly regrets that his thoughts led him astray. He has accepted

the responsibility, of which the Government cannot argue, and simply

asks the Court to grant him this Compassionate Release so that he

may spen his final years amongst those that he loves, and those that

love him.



                                                    Respectfully Submitted,



                                                            anoy-Ramirez
                                                           -004 ,,,,/
                                                    F.C.I. Pekin
                                                    P.O. Box 5000
                                                    Pekin, Ill. 61555-5000
                                    (-10-)
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 11 of 20




                          CERTIFICATE OF SERVICE:


  I, Ramiro Vanoy-Ramirez, do hereby attest and swear under the pena-
lty of perjury that the aforegoing statements are tru and correct to
the best of my knowledge, and that I sent a true and accurate copy of
this Motion to Reduce Sentence Pursuant to 18 U.S.C. §§ 3582(c)(l)(A)
and 18 U.S.C. 4205(g), to the two addresses listed below, by placing
same in a First Class Pre-paid envelope, and mailing them via legal
mail from the F.C.I. Pekin, Pekin, Illinois on the         /E_ day of February
2020.

1) Clerk of Court
   Southern District
   U.S. Courthouse
   400 North Miami Avenue
   Miami, Florida 33128


2) U.S. Attorney's Office
   Southern Division
   99 NE Fourth Street
   Suite 800
   Miami, Florida 33132



                                 Dated this   Jf3_   day of February, 2020




                                                          Rami o
                                                          # 80
                                                          F.C.I. Pekin
                                                          P.O. Box 5000
                                                          Pekin, Ill. 61555




                                    (-11-)
  Case
 Case   0:99-cr-06153-KMM Document
      0:99-cr-06153-KMM    Document1999
                                    2205 Entered
                                          EnteredononFLSD
                                                      FLSDDocket
                                                           Docket06/08/2009
                                                                  02/24/2020 Page
                                                                              Page5 12 of 20
                                                                                    of 8


                                                                                         5
 1               He was the person responsible for finding the cocaine,

 2   getting it to the boats, the person responsible for coordinating the

 3   different workers,      recruiting people.       He received a sentence of 235

 4   months.

 5               If you look at the activities of Mr. Vanoy in this

 6   particular case, as stated in the PSI, Mr. Vanoy had agreed to

 7    supply cocaine, that is what it comes down to,            on two occasions.

 8               However on both occasions no cocaine was ever supplied. I

 9   do agree these are large amounts of cocaine to be shipped. I do

10   agree this is a serious crime.

11               But when you look at Mr. Vanoy, who is a 60 year old man

12   with diabetes, hypertension and high blood pressure, I think with a

13   sentence at the low end of the guideline range of 235 months I think

14   it's doubtful he will ever make it out of a United States prison.

15               I think a sentence of 235 months is appropriate for his

16    conduct, in light of the other defendants in this case.               I believe

17    it is the appropriate punishment for the defendant in this case and

18   certainly sends a message to anyone out there that twenty years in

19   prison for dealing in narcotics is a stiff sentence and you will be

20    treated harshly if you do so.

21              Also, I would like to point out, Your Honor,             that Mr. Vanoy

22   contacted me some two years ago, before he had any idea he would be

23   extradited to the United States.

24               For the past two years I have been in contact with the

25   Government negotiating and trying to find a way to have Mr. Vanoy
  Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 13 of 20
 Case 0:99-cr-06153-KMM Document 1999 Entered on FLSD Docket 06/08/2009 Page 6 of 8


                                                                                   6
 1   come to this country and resolve his problems here. He did not try

 2   to avoid these charges but actively sought to be here.           And is quite

 3   relieved that he is here and able to resolve his problems with the

 4   United States of America.

 5             Once again, Your Honor, in taking into consideration the

 6   factors under 3553, as well as the other defendants that have gone

 7   before Mr. Vanoy, as well as his conduct,        I think the low end of the

 8   guideline range is appropriate.

 9             Thank you, Your Honor.

10             THE COURT:    The Court has considered the statements of the

11   parties, the presentence report which contains the advisory

12   guidelines, as well as the statutory factors.

13             The Court is going to impose a sentence within the

14   guideline range, as such a sentence is sufficient to afford adequate

15   deterrence to criminal conduct, reflects the seriousness of the

16   offense while providing just punishment.

17             It is the finding of the Court that the defendant is not

18   able to pay a fine.     It is the judgment of the Court that Ramiro

19   Vanoy Ramirez is committed to the Bureau of Prisons to be imprisoned

20   for a period of 293 months as to Count 3.

21             Upon release from imprisonment defendant shall be placed on

22   supervised release for a term of five years.         Within 72 hours of

23   release the defendant shall report in person to the Probation Office

24   in the district where released.

25
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 14 of 20



 RESPONSE TO INMATE REQUEST TO STAFF MEMBER
 VANOY-RAMIREZ, Ramiro
 Reg. No. 80512-004


 This is in response to your Inmate Request to Staff Member, dated December 6, 2019,
 wherein you request to be considered for early release pursuant to 18 U.S.C. 3582 (c)
 (1) (A). You stated you are eligible for a Compassionate Release/Reduction in
 Sentence (RIS) based on the provisions for Debilitated Medical Conditions along with
 Extraordinary or Compelling Circumstances. Specifically, you are requesting
 consideration due to your current medical conditions relating to the aging process that
 courts were not aware of at the time of sentencing.

 A thorough review of your request was completed. Utilizing Program Statement 5050.50,
 Compassionate Release/Reduction in Sentence: Procedures for Implementation of 18
 U.S.C. 3582 (c) (1) (A) and 4205 (g), dated January 17, 2019, medical staff have
 determined you do not meet the criteria under for Debilitated Medical Condition. Your
 current condition is stable and your medical concerns are being monitored or treated.
 You participate in daily activities at FCI Pekin and you are able to complete all of your
 activities of daily living without assistance from others.

 Your case was also reviewed utilizing the factors under Section 7 of the Program
 Statement to determine if there were any Extraordinary or Compelling Circumstances
 that could not reasonably been foreseen by the court at the time of sentencing. While
 turning yourself in to the Columbian authorites and waiving the extradition process is
 cooperative, it does not constute extraordinary or compelling. Based on the information
 provided, there were no extraordinary circumstances which warrant consideration for
 Reduction in Sentence.

 Accordingly, your request is denied. If you are not satisfied with this response, you may
 appeal through the Administrative Remedy Program.



 F.En
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 15 of 20




    Honorable Michel Moore
    FrankTamen
    United States District Court
    Southern District Of Florida




                                   RE:   United States V. Ramiro Vanoy - Ramirez
                                         Case Number: 113C 1:99-06153-013 (s)(s)(s)
                                         USM Number: 80512004


    Su sefioria,


   Nosotros, hijos del senor RAMIRO VANOY, identificados al final de este documento,
   rogamos a usted su senoria tener compasi6n de nuestro padre, quien hoy se encuentra con
   una avanzada edad (71) y con una dificil situaci6n de salud en una prisi6n de los Estados
   Unidos de Norte America, pagando con su libertad por los errores que cometi6 en raz6n a su
   condici6n humana y de los que se encuentra inmensamente arrepentido.

   Hoy que tenemos la oportunidad de dirigimos ante usted Honorable Juez, solicitamos que
   tenga en cuenta estas suplicas, por cuanto el senor RAMIRO VANOY, se ha caracterizado
   siempre por su innegable amor y entrega a su familia como padre, abuelo, hermano y tio.

   Suplicamos ante usted Honorable Juez, que considere una sentencia mas leve para el senor
   RAMIRO VANOY, quien ha cumplido gran parte de su pena sin registro de mala conducta.
   Humildemente le rogamos su libertad para que pueda compartir sus ultimos afios y su vejez
   junto a su familia, nietos, ademas de brindar la oportunidad a su hijo menor de conocer a su
   papa, ya que su salud esta cada vez mas quebrantada.

   La libertad de nuestro padre esta en sus manos, de antemano agradecemos su consideraci6n
   a nuestra respetuosa solicitud. Estamos seguros de que contar con la presencia fisica de
   nuestro padre en sus ultimos afios de vida en libertad marcara positivamente nuestras vidas
   y corazones, asi como la de mas familiares y amigos. Dios lo bendiga.



   Atentamente,
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 16 of 20



                                 EXHIBIT A:
                           TRANSLATION OF LETTER
                         FROM SPANISH TO ENGLISH:
                    (From the Family of Ramiro Vanoy)



   We,   the Family of Mr. Ramiro Vanoy,    Identified at the end of this
document. We respectfully request that Your Honor have compassion
 for our Dear Father, who is now elderly, (71) and has serious health
 issues who is incarcerated in the United States of America paying
with his freedom for the mistakes he committed in the past for which
he truly regrets now.

   Today that we have the opportunity to address your Honor, we res-
pectfully request to take into consideration our pleas on behalf
 of Mr. Ramiro Vanoy, who has always been a beloved Father, Grand-
 father, Brother, and Uncle.

   We plead to your Honor,     that you please consider a lighter sen-
 tence for Mr. Ramiro Vanoy, who has already completed the majority
 of his sentence without any disciplinary infractions. We humbly re-
 quest his freedom so he may spend his last years amongst his beloved
 family, Furthermore, so his minor son may get to know him and build
 a relationship with him, before his health deteriorates any more.

   The freedom of our Father is in your hands your Honor. We appreci-
 ate your consideration of our respectfull plead. We positively know
his physical presence in his last days of life will be a blessing
 to our whole family and friends.

   Thank you for your time and consideration, and may God Bless you.


                                                                Respectfully,




Note to His Honor: This translation was done
by an inmate assisting Mr. Vanoy, whom does
not speak any English:
 Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 17 of 20

  PEKDP 540*23 *                                      SENTENCE MONITORING                     *         10-22-2019
PAGE 001       *                                        COMPUTATION DATA                      *         09:57:39
                                                        AS OF 10-22-2019

REGNO .. : 80512-004 NAME: VANOY-RAMIREZ, RAMIRO


FBI NO ...........              :   697534WC9                             DATE OF BIRTH: 03-31-1948          AGE:    71
ARSl .............              :   PEK/A-DES
UNIT .............              :   IOWA                                  QUARTERS ..... : C02-224L
DETAINERS ........              :   YES                                   NOTIFICATIONS: NO

HOME DETENTION ELIGIBILITY DATE: 12-05-2027

THE FOLLOWING SENTENCE DATA IS FOR THE INMATE'S CURRENT COMMITMENT.
THE INMATE IS PROJECTED FOR RELEASE:  06-05-2028 VIA GCT REL


----------------------CURRENT JUDGMENT/WARRANT NO: 010 ------------------------

COURT OF JURISDICTION ........... :                             FLORIDA, SOUTHERN DISTRICT
DOCKET NUMBER . . . . . . . . . . . . . . . . . . . :           113C 1:99-06153-013 (
JUDGE . . . . . . . . . . . . . . . . . . . . . . . . . . . :   MOORE
DATE SENTENCED/PROBATION IMPOSED:                               10-09-2008
DATE COMMITTED . . . . . . . . . . . . . . . . . . :            06-30-2009
HOW COMMITTED . . . . . . . . . . . . . . . . . . . :           US DISTRICT COURT COMMITMENT
PROBATION IMPOSED . . . . . . . . . . . . . . . :               NO

                               FELONY ASSESS               MISDMNR ASSESS FINES                    COSTS
NON-COMMITTED.:                $100.00                     $00.00         $00.00                  $00.00

RESTITUTION ... :              PROPERTY:           NO      SERVICES:     NO        AMOUNT :       $00 . 00

--------------------------CURRENT OBLIGATION NO: 010 ---------------------------
OFFENSE CODE .... : 399       21:963 ATTEMPT & CONSPIRACY
OFF/CHG: 21:963 CONSPIRACY TO IMPORT FIVE KILOGRAMS OR MORE OF COCAINE
           CT 3.

 SENTENCE PROCEDURE . . . . . . . . . . . . . : 3559 PLRA SENTENCE
 SENTENCE IMPOSED/TIME TO SERVE.:                    293 MONTHS
 TERM OF SUPERVISION ............ :                    5 YEARS
 DATE OF OFFENSE . . . . . . . . . . . . . . . . : 09-30-1999




80002                MORE PAGES TO FOLLOW . . .
Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 18 of 20

  PEKDP 540*23 *                                SENTENCE MONITORING                   *     10-22-2019
PAGE 002       *                                  COMPUTATION DATA                    *     09:57:39
                                                  AS OF 10-22-2019

REGNO .. : 80512-004 NAME: VANOY-RAMIREZ, RAMIRO


-------------------------CURRENT COMPUTATION NO: 010 --------------------------

COMPUTATION 010 WAS LAST UPDATED ON 08-12-2010 AT DSC AUTOMATICALLY
COMPUTATION CERTIFIED ON 10-07-2009 BY DESIG/SENTENCE COMPUTATION CTR

THE FOLLOWING JUDGMENTS, WARRANTS AND OBLIGATIONS ARE INCLUDED IN
CURRENT COMPUTATION 010: 010 010

DATE COMPUTATION BEGAN ..........                     : 10-09-2008
TOTAL TERM IN EFFECT . . . . . . . . . . . .          :   293 MONTHS
TOTAL TERM IN EFFECT CONVERTED ..                     :    24 YEARS       5 MONTHS
EARLIEST DATE OF OFFENSE ........                     : 09-30-1999

JAIL CREDIT . . . . . . . . . . . . . . . . . . . . . :     FROM DATE    THRU DATE
                                                            08-16-2006   10-08-2008

TOTAL PRIOR CREDIT TIME ......... :                       785
TOTAL INOPERATIVE TIME .......... :                       0
TOTAL GCT EARNED AND PROJECTED .. :                       952
TOTAL GCT EARNED . . . . . . . . . . . . . . . . :        582
STATUTORY RELEASE DATE PROJECTED:                         06-05-2028
EXPIRATION FULL TERM DATE ....... :                       01-13~2031
TIME SERVED . . . . . . . . . . . . . . . . . . . . . :       13 YEARS    2 MONTHS        7 DAYS
PERCENTAGE OF FULL TERM SERVED .. :                         54.0

PROJECTED SATISFACTION DATE ..... : 06-05-2028
PROJECTED SATISFACTION METHOD ... : GCT REL

REMARKS ....... : COMP UPDATED 08-12-10 TO REFLECT GED STATUS L/AJB.




G0002              MORE PAGES TO FOLLOW . . .
                            Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 19 of 20
                                                                                                                                                 ;,r;.\••i ~ L " " ' ; ~


:c:>80512-004·,c;,
         Rarniro Vanoy-Ramirez
         Federal Correctional Institution Pekii1
         PO Box 5000
         Pekin. IL 61555
         United States




                                                                  oO'O''"'~
                                                                ~~o\-;o ,0::\
                                                                  ¢1, \\ ~~
                                                               o~1'\°3o~'o                       Ullft5 1N8t't.\il W
                                                                                                "ly·            .~....        - .
                                ~~L "'!"flL                                                       .         1   ::,-in:   ,.j.-.:&~ . . . . - . . . - -




                                                                                        <=>80512-004<=>
                                                                                               Clerk Of Court
                                                                                               U.S. District Court
                                                                                               400 N Miami AVE
                                                                                               Miami, FL 33128
                                                                                               United States
       Case 0:99-cr-06153-KMM Document 2205 Entered on FLSD Docket 02/24/2020 Page 20 of 20
             J~,                                                                                                                                                                       .f
.::r




              >t;;~• ..;;._,,t\(l;,fr'   """f~,,<"--0-""·"-•'~---                      ·r-.. ,'~•'~..,-vz_.,.w.. - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - - -




                                                                                                   9
                                                                             0001:sssi.9 '1\ •uf11 d
                                                                             ·      oOO!. ~oe.·o ·d
                                                                    uort~
                                                                       •         , ie>W"~
                                                                          ~ o : :U)OOl:l \\'B\l'l




                                                                                        The enclos.ed letter .w~~ processed\~
                                                                                        special maillng proced•.u.::,s for: fof'Vl8Nifln9'
                                                                                        to you. The letter has neW1er beei\ ~
                                                                                                                                                                                       I
                                                                                        nor inspecte<J. If tht> wr' re1· raises a · ··                                                 -~
                                                                                         question qr problem 0'-·.r:.r 'NhiGh thts facility
                                                                                         r.as jurisdiction. yo1, ·. :xt wish ta retum lhti
                                                                                         waterlal for further i••;1o"Mtion or ctarmcation.
                                                                                         If the writer encloses c, ,.-,espondence for         ·
                                                                                         forwarding to anoths:-r '.'-r:' ctressee, p&e8$9 return .
                                                                                          the enclosure to the ~:.,ova address.
